IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

IN RE: ASBESTOS LITIGATION:                      )
                                                 )
THEODORE K. KAWASAKI,                            )
                                                 )
        Plaintiff,                               )
                                                 )
               v.                                )
                                                 )       C.A. No. N13C-11-314 ASB
UNION PUMP COMPANY,                              )
et al.,                                          )
                                                 )
        Defendants.                              )


                                 Decided: January 9, 2017
                                  Updated: April 3, 2017

                                           ORDER

                              Upon Defendant Crane Co.’s
                      Motion for Summary Judgment. GRANTED.


        Plaintiff, Theodore Kawaski’s (hereinafter “Plaintiff”), claims cannot

survive the summary judgment criteria.1

        Plaintiff Theodore Kawasaki (hereinafter “Mr. Kawasaki”), claims that he

contracted lung cancer as a result of exposure to asbestos as a mechanic for Brewer

Environmental Industries in Honolulu, Hawaii, and Hilo, Hawaii from 1971 to

1995.     Plaintiff relies on his co-workers as product identification witnesses.

1
  Super. Ct. Civ. R. 56; Smith v. Advanced Auto Parts, Inc., 2013 WL 6920864, at *3 (Del.
Super. Ct. Dec. 30, 2013); see also Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979); Nutt v.
A.C. & S., Inc., 517 A.2d 690, 692 (Del. Super. Ct. 1986); In re Asbestos Litigation (Helm), 2012
WL 3264925 (Del. Aug. 13, 2012).
Michael Bringman (hereinafter “Mr. Bringman”) testified that Mr. Kawasaki

would take out the packing around the valves on pipes. Mr. Bringman testified

that he believed the packing and the gaskets contained asbestos. However, Mr.

Bringman did not recall the names of the valves or pumps at the facility. Richard

W. Nunes, (hereinafter “Mr. Nunes”) also worked with Mr. Kawasaki, and testified

Mr. Kawasaki removed insulation from valves. He testified that he never saw Mr.

Kawasaki do any gasket removal on a valve, but he recalled Mr. Kawasaki being

around Crane valves that others were removing and replacing gasket work.

Plaintiff also offered deposition testimony from William McLean, a Crane

corporate representative. Mr. McLean stated that “in the late 70’s [Crane] began to

substitute other materials for packing and gaskets where [they] could. And that

was carried through the late 80’s, by which time Crane ceased using asbestos

containing products in the form of gaskets and packing.”        Mr. McLean also

testified that Crane supplied replacement parts such as packing or gaskets.

Plaintiff also refers to a 1949 and 1952 Crane Catalog as evidence that Crane

supplied asbestos containing insulation and cements to customers.

      Plaintiff argues that there is an issue of material fact, and thus summary

judgment is inappropriate, regarding whether Defendant had a duty to warn of

asbestos exposure because Defendant specified the use of asbestos containing

component parts for use on its valves.      However, Plaintiff has not presented
evidence that he was exposed to asbestos through Defendant’s product. First, Mr.

Bringman did not identify a Crane Co. product that Plaintiff worked with.

Similarly, there is no evidence in the record beyond speculation that Plaintiff was

exposed to asbestos from a product that Defendant manufactured.             Mr. Bringman

stated that he would come into contact with valves, but did not identify the

manufacturer. Mr. Nunes testified that he recalled seeing Mr. Kawaski around

Crane valves in which he was doing gasket work but there is no evidence that the

gaskets or insulation Mr. Kawasaki used were manufactured by Crane, or the age

of the products.         Under Hawaii law, “a manufacturer owes a duty to warn

regarding its own product, not regarding products it did not produce, sell, or

control.”2      Further, Plaintiff’s product identification witnesses were unable to

testify as to whether he worked on an original pump or valve manufactured by

Crane. When viewing the record in a light most favorable to Plaintiff, Plaintiff has

not established, without undue speculation, that Defendant is responsible for Mr.

Kawasaki’s asbestos exposure.

         Accordingly, Defendant’s Motion for Summary Judgment is hereby

GRANTED.

         IT IS SO ORDERED.                            /s/ Calvin L. Scott
                                                     Judge Calvin L. Scott, Jr.


2
    Acoba v. General Tire, Inc., 986 P.2d 288 (Haw. 1999).